 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTONIO CARREON,                                   No. 2:17-cv-1292 TLN KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    S. ABDUR-RAHMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On February 1, 2019, plaintiff filed a

18   request to the Clerk of Court stating he needs the name of his physical therapist, first name Brian,

19   who worked at High Desert State Prison and who was a witness in this case. (ECF No. 35.)

20   Plaintiff’s motion is denied for the following reasons.

21          First, plaintiff is advised that the court may not investigate claims on behalf of litigants.

22   Rather, plaintiff must investigate his own claims, including locating parties and witnesses to

23   incidents underlying his federal claims. Plaintiff may be able to locate the name of his physical

24   therapist by reviewing plaintiff’s medical file at the prison.

25          Second, if the identity of the physical therapist is not clear from plaintiff’s medical

26   records, he could have sought such information through discovery served on defendants.

27   However, under the discovery and scheduling order issued November 27, 2018, such discovery

28   requests were to be served no later than January 15, 2019. (ECF No. 34 at 5.) Thus, at this time,
                                                         1
 1   any discovery request would be untimely.

 2             Third, plaintiff may seek an extension of the discovery deadline, but he must file a formal

 3   motion, showing good cause and demonstrating that he has been diligent. “The district court is

 4   given broad discretion in supervising the pretrial phase of litigation.” Johnson v. Mammoth

 5   Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal quotation marks

 6   omitted). Rule 16(b) provides that “[a] schedule may be modified only for good cause and with

 7   the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified ‘if it cannot

 8   reasonably be met despite the diligence of the party seeking the extension.’” Zivkovic v.

 9   Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Johnson, 975 F.2d

10   at 607).

11             Plaintiff also asks the Clerk for the “form to fill out for this witness.” (ECF No. 35 at 1.)

12   Plaintiff is advised that the court has no “witness form.” If plaintiff is seeking a subpoena form

13   for the physical therapist, plaintiff’s request is premature. Under the discovery and scheduling

14   order, a subpoena for unincarcerated witnesses who refuse to testify voluntarily are to be

15   submitted to the U.S. Marshal not earlier than four weeks and not later than two weeks before

16   trial. (ECF No. 34 at 4.) No trial date has been set in this matter, so no subpoena may yet be

17   submitted.

18             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request (ECF No. 35) is denied

19   without prejudice.

20   Dated: February 6, 2019
21

22

23
     /carr1292.den
24

25

26
27

28
                                                          2
